Citation Nr: 1311385	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  07-29 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to a temporary total disability rating for convalescence under 38 C.F.R. § 4.30. 

2. Entitlement to an evaluation in excess of 40 percent for intervertebral disc syndrome (IVDS), L4-L5.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967. 

This appeal to the Board of Veterans' Appeals (Board) arises from an October 2006 rating decision that denied an evaluation in excess of 40 percent for IVDS, L4-L5. The Veteran submitted a timely notice of disagreement in February 2007; a statement of the case was issued in August 2007; and in August 2007, the Veteran submitted a timely VA Form 9 (substantive appeal to the Board). 

This appeal was previously before the Board in March 2011, at which time it was remanded for further development. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he should receive a higher rating for his low back disability, which is currently evaluated as 40 percent disabling.  In addition, he maintains that a temporary total disability rating (TTR) should be awarded for convalescence following back surgeries in July 2006 and October 2006.  As further detailed below, newly submitted medical evidence also suggests that a TTR may be warranted for a period of convalescence following a more recent surgical procedure in August 2011. See Private Hospitalization Discharge Summary, August 2011. 

Historically, the Veteran submitted a claim for an increased rating for his service-connected back disability in February 2006; in an October 2006 rating decision, the RO denied the Veteran's claim for a higher evaluation, thereby continuing the 40 percent rating.  The Veteran disagreed with that determination and the current appeal ensued.  In April 2008, the RO granted a TTR for the Veteran's service-connected IVDS based on a period of convalescence, from September 5, 2007, to November 30, 2007, with the 40 percent evaluation being restored from December 1, 2007, upon the termination of the TTR. 38 C.F.R. § 4.30 (2012). See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

As noted in the Board's March 2011 remand, the record reflects that the Veteran was hospitalized at private medical facilities for surgical treatment of his service-connected back disability from July 20, 2006, to July 21, 2006, and from October 5, 2006, to October 6, 2006.  Significantly, newly submitted evidence added to the record after the most recent supplemental statement of the case (SSOC) also indicates that the Veteran was hospitalized at a private facility in August 2011 for an apparent surgical procedure involving the back. See Private Hospital Discharge Record, August 2011.  

In light of the above, the Board determined that a claim for entitlement to a TTR for convalescence under 38 C.F.R. § 4.30, for the lumbar surgeries performed in July 2006 and October 2006, was reasonably inferred from the evidence of record. See Board Remand, March 2011, pp. 2-3.  This same logic can and should be applied to the newly submitted private medical report which suggests that the Veteran underwent another surgical procedure for his back in August 2011. See Roberson v. Principi, 251 F.3d. 1378, 1383 (Fed. Cir. 2001)(developing a claim includes determining all potential claims raised by the evidence of record).  

Because it was unclear as to whether the RO considered the Veteran's service-connected back disability in light of a TTR for the July 2006 and October 2006 surgeries, the Board remanded the claim to ensure that all manifestations of the back disability were properly rated. See Felden v. West, 11 Vet. App. at 403; see also Hart, supra.  In doing so, the Board directed the RO: (i) to inform the Veteran of the elements of a claim for a TTR based on convalescence under 38 C.F.R. § 4.30, based upon the July 2006 and October 2006 surgeries; (ii) to submit a medical statement, preferably from a physician, to explain how long of a period of convalescence would have been needed for the recovery following the July 2006 and October 2006 surgeries; and (iii) to permit the Veteran the full opportunity to supplement the record as desired. 

Following the Board's remand, in April 2011, the RO sent a letter to the Veteran notifying him of the foregoing.  In June 2011, the Veteran responded by submitting two (2) VA Form 21-4142's (Authorization and Consent to Release Information forms) - one form was for treatment received in October 2006 (back surgery) and October 2007 (lumbar fusion) at UPMC Presbyterian Shadyside/Dr. Alba; the other form was for treatment received in July 2006 (herniated disc surgery) at North Hills UPMC Passavant.  For reasons unknown to the Board, the RO never attempted to obtain the Veteran's private surgical/operative records following the submission of the consent forms in April 2011.  Rather, the next communication in the claims file is a July 2012 letter to the Veteran informing him that the VA Form 21-4142s for the non-VA providers, Presbyterian and North Hills, had expired.  The RO thus requested that the Veteran complete and return new/separate consent forms so that they could obtain the private treatment information.  That very next month, in August 2012, the Veteran again submitted (one) consent form for the private treatment received at Presbyterian and North Hills hospitals as it pertained to the July 2006 and October 2006 surgeries.  Unfortunately, the VA Form 21-4142 was received (along with other private medical evidence) at the Board in August 2012, several weeks after the RO issued the most SSOC. See August 2012 SSOC.  As such, the Veteran's private surgical/treatment reports were never obtained and the submitted forms have since expired.  Moreover, the select few private treatment records that the Veteran submitted along with his VA Form 21-4142 indicated that underwent an additional surgical procedure for his back in August 2011, also at a private facility.  

In light of the foregoing, the Board believes that a remand is necessary for the following reasons: (1) to afford the Veteran another opportunity to submit current/up-to-date authorization and consent forms (i.e., VA Form 21-4142) for private medical/surgical treatment received at (i) North Hills UPMC Passavant, for the July 2006 surgery; (ii) UPMC Presbyterian Shadyside, for the October 2006 surgery; and (iii) the private facility at which the Veteran underwent his most recent surgical procedure in August 2011; (2) to obtain all relevant private treatment records since 2007, and all VA treatment records since 2009; and (3) to afford the Veteran a comprehensive VA spine examination in order to assess the current nature and severity of the service-connected back disability.  In this regard, the Board notes that the Veteran was last afforded a VA spine examination in 2009, nearly four years ago.  Private medical evidence submitted since the 2009 VA examination suggests that the Veteran's back condition has worsened since that time. See August 2011 Private Surgical/Discharge Record.  As such, this matter should be remanded so that the current severity of the Veteran's back disability can be assessed. See Snuffer v. Gober, 10 Vet. App. 400 (1997);Caffrey v. Brown, 6 Vet. App. 377 (1994).  Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record. 


Accordingly, the case is REMANDED for the following action:

1. The RO must contact the Veteran, advise him that the previously submitted release/consent forms (VA Form 21-4142) have expired, and request that he complete new releases for any private treatment that he has received for his back (surgical or otherwise), since 2007, and to specifically include private treatment rendered at (i) North Hills UPMC Passavant, for the July 2006 surgery; (ii) UPMC Presbyterian Shadyside, for the October 2006 surgery; and (iii) the private treatment/hospital facility where he underwent an August 2011 surgical back procedure. 

Again advise the Veteran that he may submit a medical statement, preferably from a physician, to explain how long of a period of convalescence would have been needed for recovery after the surgical procedures in July 2006, October 2006, and August 2011; and permit the Veteran the full opportunity to supplement the record as desired. 

All records obtained should be associated with the Veteran's VA claims file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing. 

2. The RO should request any and all VA treatment records pertaining to the Veteran since June 2009. 

3. Thereafter, schedule the Veteran for a VA spine examination with a clinician of appropriate expertise.  The purpose of the examination is to determine the severity of his low back disability. 

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b) If deemed appropriate by the examiner, the Veteran may be scheduled for further medical examinations.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

c) The examiner must report the complete range of motion for the Veteran's thoracolumbar spine in degrees.  In providing this objective information, he or she should indicate whether there is any additional decrease in range of motion attributable to functional loss due to any of the following: pain on use, including during flare-ups; weakened movement; excess fatigability; incoordination; and repetitive use.  Repetitive motion testing must be conducted and the examiner should note, in degrees, any decrease of range of motion after repetitive use.  All limitation of function must be identified. 

If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

d) The examiner must describe all present neurological manifestations of the Veteran's low back disability. The examiner must further clarify whether a diagnosis of intervertebral disc syndrome (IVDS) applies, and if so indicate the frequency and severity of any IVDS exacerbations and/or incapacitating episodes. 

e) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  The examiner is to specifically address in his or her conclusion the issue contained in the purpose of the examination, as noted above. 

4. Thereafter, the RO should again review the record.  With respect to the claim for an increased rating for the service-connected IVDS, L4-L5, currently rated as 40 percent disabling, the RO should determine whether a temporary total disability rating for convalescence under 38 C.F.R. § 4.30 should be assigned for the IVDS, L4-L5, based on July 2006, October 2006, and August 2011 surgical procedures. See Felden, supra. 

5. If the determination remains unfavorable, the RO should furnish the Veteran and his representative a supplemental statement of the case, including a summary of the relevant evidence, citation to the applicable laws and regulations, and reasons and bases for the decision, and be afforded the opportunity to respond before the record is returned to the Board for further appellate review. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


